

Exhibit 10(n)(2)


CENTERPOINT ENERGY, INC.
STOCK PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective April 26, 2018)
 
First Amendment


WHEREAS, CenterPoint Energy, Inc., a Texas corporation (the “Company”),
established and maintains the CenterPoint Energy, Inc. Stock Plan for Outside
Directors, as amended and restated effective April 26, 2018 (the “Plan”); and


WHEREAS, the Board of Directors of the Company has reserved the right under
Section 6.1 to amend the Plan, subject to prior approval by the Company’s
shareholders to the extent such approval is determined to be required by
applicable legal and/or stock exchange requirements; and


WHEREAS, the Company desires to amend the Plan to increase the number of shares
of common stock of the Company (“Common Stock”) available for issuance and
delivery under the Plan by 350,000 shares;


WHEREAS, an increase in the number of shares of Common Stock available under the
Plan by 350,000 shares is subject to approval by the shareholders of the Company
in accordance with applicable New York Stock Exchange regulations;


NOW, THEREFORE, in consideration of the foregoing, subject to approval by the
shareholders of the Company at the April 24, 2020 Annual Meeting of Shareholders
of the Company, effective as of April 24, 2020, (i) the number of shares of
Common Stock available for issuance and delivery under the Plan is hereby
increased by 350,000 shares and (ii) the first sentence of Section 3.1 of the
Plan is amended to read as follows:


“The aggregate number of shares of Common Stock which may be issued or delivered
under this Plan shall not exceed 1,050,000 shares, subject to adjustment as
hereinafter provided.”


IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer in a number of copies, all of which shall constitute one
and the same instrument, which may be sufficiently evidenced by any executed
copy hereof, on this 19th day of February, 2020, and effective as of April 24,
2020.










[Signature Page Follows]




--------------------------------------------------------------------------------




 
 
 
 
 
 
CENTERPOINT ENERGY, INC.
 
 
 
 
By
/s/ John W. Somerhalder II
 
 
John W. Somerhalder II
 
 
Interim President and Chief Executive Officer



 
 
ATTEST:
 /s/ Vincent A. Mercaldi
 
Vincent A. Mercaldi
Corporate Secretary





